Citation Nr: 1629128	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-38 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for multiple myeloma (MM), to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran had active military service from January 1958 to January 1961. 

This appeal arose before the Board of Veteran's Appeals (Board) from a November 2013 rating action of the Louisville, Kentucky, Department of Veterans Affairs (VA), Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the additional delay is regrettable, the Board finds that further action must be taken by the RO in regard to the Veteran's claim.

The record indicates that the Veteran has been diagnosed with MM.  The Veteran has stated that he was exposed to herbicide agents while on duty in Okinawa, Japan and that this caused his MM.  He provided the following statement:

I served 3 years in the USMC I went to Okinawa Japan in 1958, I served 16 months there.  I was in a rifle company at Camp Kinser during my service there.  We were transported by trucks to the northern part of the island for training. At both camps and training area they had sprayed insecticids [sic] and something to keep down the weeds.  I didn't know what they were spraying for weeds until I got to camp Kinser.  I was put on a work detail to help unload a truck full of 55 gallon drums with an orange circle painted around the middle of it.  I found out later it wa [sic] Agent Orange.  

There are certain presumptions applicable to Veterans who served in Vietnam, or who were otherwise exposed to herbicide agents.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The Veteran's military service ended in 1961, and he does not claim that he served in Vietnam.

However, VA's Adjudication Procedures Manual, M21-1, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam or near the Demilitarized Zone (DMZ) in Korea.  See M21-1, Part IV, Subpart ii, 1.H.7.a.  As an initial step, the Veteran is to be requested to provide the approximate dates, location, and nature of the alleged exposure.  If such information is obtained, the AOJ should furnish the Veteran's detailed description of the exposure to VA's Compensation Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides.

In the instant case, the RO has failed to comply with the above-noted procedures.  Specifically, the RO has not furnished the Veteran's description of herbicide exposure, as detailed above, to the Compensation Service via email and requested a review of DoD's inventory of herbicide operations to determine whether herbicides were used as the Veteran alleged.  Therefore, the Board finds that the AOJ should attempt to verify the Veteran's alleged herbicide exposure during his reported service in Japan by following the procedures in VA's adjudication manual.

Accordingly, the case is REMANDED for the following action:

1.  The RO must follow the guidance at M21-1, Part IV, Subpart ii, 1.H.7.a. and request for the Compensation Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested in Japan during the time the Veteran was stationed there.  If the Veteran's exposure is not verified by the request to the Compensation Service, verification should be sought from JSRRC.  In this regard, forward a list of the Veteran's service dates and duty locations, and the Veteran's contentions regarding the nature of his exposure to herbicides in Japan to JSRRC, and request verification of his exposure to herbicides.  The results of these development efforts should be outlined in a memorandum for the record.

2.  In order to avoid future remand, ensure that above-requested development has been completed to the extent possible.  If any action is not undertaken or taken in a deficient manner, appropriate corrective action must be undertaken.

3.  Once the above is completed, readjudicate the Veteran's claim for entitlement to service connection for multiple myeloma (MM), to include as secondary to exposure to herbicides.  If the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




